 



Exhibit 10.36
STOCK PURCHASE AGREEMENT
BY AND BETWEEN
ONSET HOLDINGS INC.
(“Seller”)
AND
IRWIN INTERNATIONAL CORPORATION
(“Buyer”)
December 23, 2005
Relating to the Purchase and Sale of the Capital Stock
of
Irwin Commercial Finance Canada Corporation

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page ARTICLE 1 PURCHASE AND SALE OF THE SHARES   1
SECTION 1.1.
  Purchase and Sale of the Shares.   1
SECTION 1.2.
  Closing.   1
SECTION 1.3.
  Payment of Purchase Price.   2 ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE
SELLER   2
SECTION 2.1.
  Title.   2
SECTION 2.2.
  Authorization, Execution and Delivery.   2 ARTICLE 3 REPRESENTATIONS AND
WARRANTIES OF THE BUYER   3
SECTION 3.1.
  Authorization, Execution and Delivery.   3
SECTION 3.2.
  Investment Intent; Sophistication.   3 ARTICLE 4 CONDITIONS PRECEDENT   3
SECTION 4.1.
  Conditions Precedent to Obligations of the Buyer.   3
SECTION 4.2.
  Conditions Precedent to Obligations of the Seller.   4 ARTICLE 5 MISCELLANEOUS
  4
SECTION 5.1.
  Further Assurances.   4
SECTION 5.2.
  Notices.   4
SECTION 5.3.
  Termination.   5
SECTION 5.4.
  Expenses.   5
SECTION 5.5.
  Governing Law.   5
SECTION 5.6.
  Partial Invalidity.   5
SECTION 5.7.
  Successors and Assigns.   5
SECTION 5.8.
  Execution in Counterparts.   5
SECTION 5.9.
  Titles and Headings.   6
SECTION 5.10.
  Entire Agreement; Amendments and Waivers.   6

-i-

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 23,
2005, is by and between Onset Holdings Inc. (the “Seller”), and Irwin
International Corporation (the “Buyer”). The Seller and the Buyer are sometimes
referred to herein collectively as the “Parties” and each individually as a
“Party.”
W I T N E S S E T H:
     WHEREAS, the Seller owns twenty-three (23) common shares, without par value
(“Common Stock”), of Irwin Commercial Finance Canada Corporation (the
“Company”);
     WHEREAS, the Buyer is the parent company of the Company; and
     WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, all of the shares of Common Stock owned by the Company
(the “Shares”) on the terms and subject to the conditions specified herein.
     NOW, THEREFORE, in consideration of the agreements contained herein the
Parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE 1
PURCHASE AND SALE OF THE SHARES
SECTION 1.1. Purchase and Sale of the Shares. In reliance upon the
representations and warranties contained herein and subject to the conditions
specified herein, the Seller hereby agrees to sell to the Buyer, and the Buyer
hereby agrees to purchase from the Seller, the Shares for a purchase price of
$99,158.31 per share equaling an aggregate purchase price of $2,280,641.13 (the
“Purchase Price”) at the Closing (as defined below).
SECTION 1.2. Closing. Subject to satisfaction or waiver of the conditions set
forth herein, the closing shall take place at the offices of Irwin Financial
Corporation, 500 Washington Street, Columbus, Indiana, on December 23, 2005, or
at such other location, date and time as may be agreed upon between the Seller
and the Buyer (such closing being referred to herein as the “Closing” and such
date and time referred to as the “Closing Date”). At the Closing, the Seller
shall deliver to the Buyer one or more stock certificates representing the
Shares (the “Stock Certificates”), together with one or more stock powers duly
completed for transfer to the Buyer, and in form satisfactory to the Buyer (the
“Stock Powers”), against payment of the Purchase Price as provided for in
Section 1.3 hereof.

 



--------------------------------------------------------------------------------



 



SECTION 1.3. Payment of Purchase Price. As full and complete payment for the
Shares, and against delivery of the Stock Certificates and Stock Powers, the
Buyer shall deliver to the Seller the Purchase Price on Closing Date by wire
transfer to a bank account specified in advance by the Seller.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     The Seller hereby represents and warrants to the Buyer as follows:
SECTION 2.1. Title.
     (a) The Seller has valid and unencumbered title to the Shares, free and
clear of all liens, charges, restrictions, claims and encumbrances of any
nature, other than restrictions on resale imposed under the Securities Act of
1933, as amended (the “Securities Act”), and restrictions on transfer pursuant
to the Shareholders Agreement of the Company, dated November 1, 2002 (the
“Shareholders Agreement”).
     (b) Except for this Agreement and the Shareholders Agreement, there are no
agreements, arrangements, options, warrants, calls, rights or commitments of any
character relating to the sale, purchase or redemption of the Shares.
     (c) The Shares constitute validly issued, fully paid and nonassessable
common shares of the Company and, upon their sale to the Buyer in accordance
with the terms hereof, the Buyer shall have good and marketable title to the
Shares free and clear from all liens, charges, restrictions, claims and
encumbrances of any nature, other than those imposed under the Securities Act,
the Shareholders Agreement or through the acts of the Buyer.
SECTION 2.2. Authorization, Execution and Delivery. The Seller has full
corporate power and authority to enter into this Agreement and to perform the
Seller’s obligations hereunder. The execution, delivery and performance by the
Seller of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
on the part of the Seller. This Agreement is the legal, valid and binding
agreement of the Seller enforceable in accordance with its terms. Neither the
execution and delivery of this Agreement by the Seller nor the consummation of
the transactions contemplated hereby will (i) conflict with, result in a breach
of the terms, conditions or provisions of, or constitute a default, an event of
default (or an event that with notice or lapse of time or both would constitute
an event of default), or an event creating rights of termination or cancellation
under (A) the organizational documents of the Seller or the Company, any
instrument, agreement, mortgage, judgment, order, award, decree or other
restriction to which the Seller is a party, except the Shareholders Agreement,
or to which any of its properties is subject or by which it is bound, or (B) any
statute, or other law or regulatory provision affecting it; or (ii) require the
approval, consent or authorization of, or the making of any declaration,

-2-



--------------------------------------------------------------------------------



 



filing or registration with, any third party or any federal, state or local
court, government authority or regulatory body.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE BUYER
     The Buyer hereby represents and warrants to the Seller as follows:
SECTION 3.1. Authorization, Execution and Delivery. The Buyer has full corporate
power and authority to enter into this Agreement and to perform the Buyer’s
obligations hereunder. The execution, delivery and performance by the Buyer of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of the Buyer. This Agreement is the legal, valid and binding agreement of the
Buyer enforceable in accordance with its terms. Neither the execution and
delivery of this Agreement by the Buyer nor the consummation of the transactions
contemplated hereby will (i) conflict with, result in a breach of the terms,
conditions or provisions of, or constitute a default, an event of default (or an
event that with notice or lapse of time or both would constitute an event of
default), or an event creating rights of termination or cancellation under,
(A) the organizational documents of the Buyer or the Company, any instrument,
agreement, mortgage, judgment, order, award, decree or other restriction to
which the Buyer is a party, except the Shareholders Agreement, or any of its
properties is subject or by which it is bound or (B) any statute, or other law
or regulatory provision affecting it; or (ii) require the approval, consent or
authorization of, or the making of any declaration, filing or registration with,
any third party or any federal, state or local court, government authority or
regulatory body.
SECTION 3.2. Investment Intent; Sophistication. The Buyer is purchasing the
Shares for purpose of investment and without a view toward distribution thereof
in violation of applicable federal or state securities laws, including the
Securities Act. The Buyer considers itself a sophisticated investor for purposes
of applicable federal and state securities laws. The Buyer acknowledges that the
Shares have not been registered under the Securities Act or applicable state
securities laws, and may not be transferred absent such registration or the
availability of an exemption from such registration.
ARTICLE 4
CONDITIONS PRECEDENT
SECTION 4.1. Conditions Precedent to Obligations of the Buyer. The obligations
of the Buyer under this Agreement to be performed at the Closing shall, at the
option of the Buyer, be subject to the satisfaction, on or prior to the Closing,
of the following conditions:
     (a) Representations and Warranties True and Correct. Each of the
representations and warranties of the Seller contained in this Agreement shall
be true and correct in all material aspects as of the Closing Date as though
made as of the Closing Date.

-3-



--------------------------------------------------------------------------------



 



     (b) No Restraint or Litigation. No action, suit, investigation or
proceeding by any governmental agency shall have been instituted or threatened
and no order by a court of competent jurisdiction shall have been issued that
would restrain or prohibit or otherwise challenge the legality or validity of
the transactions contemplated hereby.
SECTION 4.2. Conditions Precedent to Obligations of the Seller. The obligations
of the Seller under this Agreement to be performed at the Closing shall, at the
option of the Seller be subject to the satisfaction, on or prior to the Closing,
of the following conditions:
     (a) Representations and Warranties True and Correct. Each of the
representations and warranties of the Buyer contained in this Agreement shall be
true and correct in all material respects as of the Closing Date as though made
as of the Closing Date.
     (b) No Restraint or Litigation. No action, suit, investigation or
proceeding by any governmental agency shall have been instituted or threatened
and no order by a court of competent jurisdiction shall have been issued that
would restrain or prohibit or otherwise challenge the legality or validity of
the transactions contemplated hereby.
ARTICLE 5
MISCELLANEOUS
SECTION 5.1. Further Assurances. On and after the Closing Date each Party shall
take such other actions and execute such other documents and instruments of
conveyance and transfer as may be reasonably requested by the other party hereto
from time to time to effectuate or confirm the transfer of the Shares to the
Buyer in accordance with the terms of this Agreement.
SECTION 5.2. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by facsimile, by courier service, or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses:
          If to the Seller:
Onset Holdings Inc.
Suite 300, Park Place
666 Burrard Street
Vancouver, British Columbia V6C 2X8
Canada
Attn: Joe LaLeggia
          If to the Buyer:
Irwin International Corporation
500 Washington Street
Columbus, Indiana 47201
Attn: Thomas D. Washburn, Chairman

-4-



--------------------------------------------------------------------------------



 



Any Party hereto may specify a different address for such purpose by notice to
the other Party in accordance with this Section 5.2.
SECTION 5.3. Termination. Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the
Closing:
     (a) by the mutual consent of the Seller and the Buyer; or
     (b) by the Buyer or the Seller if either such Party shall have reasonably
determined that the transactions contemplated by this Agreement have become
impracticable by reason of the institution of any litigation, proceeding or
investigation to restrain or prohibit the consummation of the transactions
contemplated by this Agreement, or which questions the validity or legality of
the transactions contemplated by this Agreement.
In the event that this Agreement shall be terminated pursuant to this
Section 5.3, all further obligations of the Parties under this Agreement (other
than those set forth in Section 5.4) shall terminate without further liability
of either Party to the other, provided that nothing herein shall relieve either
Party from liability for its breach of any of its covenants contained in this
Agreement or for the inaccuracy of any of its representations or warranties
under this Agreement.
SECTION 5.4. Expenses. Buyer will pay all costs and expenses incident to its
negotiation and preparation of this Agreement and to performance and compliance
with all agreements and conditions contained herein to be performed or complied
with, including the fees, expenses and disbursements of counsel and accountants.
SECTION 5.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana without regard to principles of
conflicts of laws thereof.
SECTION 5.6. Partial Invalidity. In case any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions had never been contained herein unless the deletion of such provision
or provisions would result in such a material change as to cause completion of
the transactions contemplated hereby to be unreasonable.
SECTION 5.7. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors or
assigns.
SECTION 5.8. Execution in Counterparts. This Agreement may be executed in one or
more counterparts each of which shall be considered an original counterpart,

-5-



--------------------------------------------------------------------------------



 



and shall become a binding agreement when each of the Parties shall have each
executed one counterpart. This Agreement shall also be deemed duly executed,
delivered and in full force and effect if (a) each of the Parties hereto has
properly executed a signature page to this Agreement on which such Party’s
signature is called for, and (b) each Party has transmitted such executed
signature page by facsimile transmission or courier service to the other Parties
to this Agreement. Each Party to this Agreement undertakes to any other Party
that, in the event such Party executes this Agreement by means of executing and
transmitting by facsimile transmission a signature page, such Party shall
forthwith after such execution send by courier service to any other Party to
this Agreement a copy of the signature page hand-signed by such Party, provided,
however, that any failure to dispatch such signature page by courier as
aforesaid shall not affect the validity and enforceability of this Agreement,
and it shall be deemed to be in full force and effect.
SECTION 5.9. Titles and Headings.
     Titles and headings to Sections herein are inserted for convenience of
reference only and are not intended to be a part of to affect the meaning or
interpretation of this Agreement.
SECTION 5.10. Entire Agreement; Amendments and Waivers.
     This Agreement contains the entire understanding of the Parties hereto with
regard to the subject matter contained herein and supersedes all prior
negotiations, understandings and agreements with regard thereto. The Parties
hereto, by mutual agreement in writing, may amend, modify and supplement this
Agreement. The failure of either Party hereto to enforce at any time any
provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereto or the right of such Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.
[Remainder Of Page Intentionally Left Blank]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed by the Parties as of the
date first written above.

            ONSET HOLDINGS INC.
      By:   /s/ Joseph LaLeggia         Joseph LaLeggia, President             
  IRWIN INTERNATIONAL CORPORATION
      By:   /s/ Gregory F. Ehlinger         Gregory F. Ehlinger, Senior Vice
President             and Chief Financial Officer     

 